Citation Nr: 1425796	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for microhematuria, claimed as blood in the urine. 

2.  Entitlement to service connection for a bilateral eye disability. 

3.  Entitlement to service connection for a right ear disability.

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for a cervical spine disability. 

6.  Entitlement to service connection for a bilateral wrist disability. 

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from July 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in April 2011.  A transcript of that hearing has been associated with the claims file.

The case was remanded by the Board in September 2011 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's disabilities, to provide the Veteran with notice, and to obtain any outstanding records.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a left ankle disability and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The sporadic findings of microhematuria are not a manifestation of a disability that is causally or etiologically related to service.  

2.  The Veteran's bilateral eye disability did not manifest during service and is not causally or etiologically related to service.  

3.  The Veteran does not have a current right ear disability that is causally or etiologically related to service, specifically his otitis externa or otitis media diagnosis during service.  

4.  The Veteran's right shoulder disability did not manifest during service and is not causally or etiologically related to service. 

5.  The Veteran's cervical spine disability did not manifest during service and is not causally or etiologically related to service. 

6.  The Veteran's right wrist disability did not manifest during service and is not causally or etiologically related to service. 

7.  The Veteran does not have a current left wrist disability that is causally or etiologically related to service.

8.  The Veteran's left knee disability did not manifest during service and is not causally or etiologically related to service.

9.  The Veteran does not have a current right knee disability that is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for microhematuria have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for a right ear disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

6.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

7.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2007, November 2011, and August 2012, VA's notice requirements were met with respect to the issues addressed in this decision.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in December 2007, March 2010, and January 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary.

The Veteran was afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the hearing official who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the undersigned asked questions directed at identifying whether the Veteran met the criteria for service connection, and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds compliance with the regulatory requirements in the conduct of the hearing.

Service Connection - Laws and Regulations

As indicated above, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Microhematuria

A list of the Veteran's medical history contained in his service treatment records folder shows a history of blood in the urine in October 1991.  

The Veteran's representative suggested in the April 2011 Board hearing that a kidney or liver disorder caused by an in-service motor vehicle accident could be causing the blood in the Veteran's urine.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted trace hematuria in 2004 and 2009.  The examiner found no renal or urinary conditions.  He also noted no tumors or neoplasms.  The examiner found that the Veteran's microscopic hematuria in the past is not caused by or a result of active duty or any service-connected disabilities.  The Veteran's past microscopic hematuria is not the result of aggravation of a service-connected disability.  The examiner based his findings on a review of the medical records, medical literature, and his own clinical experience.  He noted no evidence of a chronic renal condition and found that the Veteran's occasional episodes of microscopic hematuria had no clear etiology and is considered a non-specific finding.  The examiner uncovered no evidence of a chronic hematuria condition during service or in the early years following separation.  The examiner found nothing to suggest any current chronic condition and no evidence of hematuria since 2009.  A nexus could not be made to service or his service-connected conditions and the examiner specifically stated that there is no way aggravation of a service-connected disability could cause the hematuria.  

The Veteran contends that his current microhematuria is causally related to service.  However, he is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of probative value.  As microhematuria is not visible to the naked eye and may only be found upon diagnostic testing, the Veteran is also not competent to report his symptoms.  The Board is thus left with a record that includes only one negative nexus opinion, and no favorable medical opinions.

The VA examiner thoroughly addressed the Veteran's history and complaints and performed a thorough physical examination prior to providing his opinion.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for microhematuria, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Bilateral Eye Disability

The Veteran contends that he experienced an injury in service resulting in metal fragments in his eyes.  During the hearing, the Veteran alleged that blurred vision and a teratoma are the resulting symptoms.  

Service treatment records show complaints of a red left eye in September 1986.  The examiner noted no foreign body or eye injury.  In November 1989, the Veteran was diagnosed with conjunctivitis of the left eye.  In a January 1991 ophthalmologic report, the Veteran specifically noted no ocular complaints.  The examiner found that the Veteran sees clearly out of his contact lenses.  The Veteran's test results showed 20/15 vision bilaterally.  The examiner diagnosed comp myopic astigmatism.  

Post-service treatment records show a diagnosis of keratoconus.  The Veteran is treated for this with rigid contact lenses.  

In March 2010, the Veteran attended a VA examination of the eyes.  The examiner noted onset of keratoconus around 2000.  The examiner noted that the Veteran's keratoconus was not caused by or related to trauma in service.  He based his opinion on a review of the medical records and his clinical knowledge.  The examiner also diagnosed mild dry eyes bilaterally.

The Veteran was afforded another VA examination in January 2012.  The examiner again diagnosed keratoconus.  The Veteran reported date of onset to be around 2000.  The examiner determined that the Veteran's keratoconus, correctable to 20/20 with rigid gas permeable contacts, is not caused by or related to active duty.  The examiner noted that he reviewed the service treatment records and found no diagnosis of keratoconus.  The Veteran informed him during his examination that his keratoconus was diagnosed during his evaluation for refractive surgery in 2000.  The examiner also relied upon his review of the medical records and his clinical knowledge.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Therefore, the Board will only address service-connection for the remaining disabilities of the eye. 

The Veteran contends that his current eye complaints are causally related to service.  The Board notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of probative value.  He is competent to report his symptoms, but his current assertions that his eye disability is related to service are contradicted by the medical reports from service and the ensuing years, as described above.  Contemporaneously recorded documents are considered to be a more accurate reflection of the Veteran's condition at that time, than a history he provides several decades later.  Therefore, those records to include his eye examination in January 1991 are accorded more probative value.  The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of an eye disability since service.  In view of this, a basis upon which to establish service connection for a bilateral eye disability has not been presented. 

As the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Right Ear Disability

The Veteran contends that he has a right ear disability that manifested during service.  During his April 2011 hearing, he noted that the disability is manifested with earache and drainage.  The Board notes that he is not claiming service connection for hearing loss.  

Service treatment records show complaints of right ear pain for four days in November 1989.  He received ear irrigation.  The Veteran was diagnosed with otitis media and otitis externa.  In December 1989, the Veteran again reported an ear infection.  The symptoms included pain and drainage.  The Veteran received a diagnosis of otitis media and otitis externa.  

Post-service, the Veteran received a VA examination of the ear in March 2010.  The examiner noted that he was reviewing the records for a claim of service connection for left ear otitis media and otitis externa.  As the examiner noted the incorrect ear, the Board cannot be assured of the credibility of the examination result.  Therefore, this examination is not considered probative.  

In June 2010, the Veteran received treatment for right ear otalgia/otorrhea.  The right external auditory canal was extremely edematous and painful.  The examiner diagnosed right acute otitis externa.  Upon follow up a few weeks later, the right otitis externa was resolved.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted a history of otitis externa of the right ear diagnosed in 1989.  Physical examination revealed normal ears and ear canals.  In providing his nexus opinion, the examiner again noted that the Veteran's ears were completely normal upon examination.  He reported that the Veteran had two episodes of external otitis separated by 21 years.  He found that the two events have no relationship to each other.    

The Board again notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  In this case, the Veteran was diagnosed with otitis externa in 1989 and then again in 2010. Although the Veteran asserts that he has had medications, pills, and eardrops over the years, he specified that he was only treated through the VA healthcare system.  The Veteran's VA treatment records are associated with the claims file and fail to show any additional treatment or complaints of recurrent ear infections.  Therefore, the Board finds that the Veteran is an unreliable historian regarding any ear disability.  

The Board is left with evidence showing a span of more than two decades between the in-service ear infection and the post-service ear infection as well as a negative nexus opinion stating that there is no relationship between the two events.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for a right ear disability the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
Service Connection - Right Shoulder 

The Veteran contends that he has a right shoulder disability that is causally and etiologically related to service.  Specifically, he contends his motor vehicle accident in October 1987 caused a current right shoulder disability.  

Service treatment records show that the Veteran experienced pain in his right shoulder after an October1987 motor vehicle crash, in which the Veteran swerved to miss a deer and ran off the road.  He reported that the vehicle rolled.  The remainder of the service treatment records are silent regarding the right shoulder.    

Post-service, the Veteran received a VA examination in March 2010.  The Veteran reported onset of right shoulder disability during service when he noted trouble lifting weights.  The examiner noted that he would have to resort to mere speculation to opine whether the Veteran's current claimed right shoulder disability, diagnosed as right shoulder strain, is related to his injury during service.  The examiner found that the Veteran had full range of motion in October 1987 after the motor vehicle accident.  The treating physician at the time provided no right shoulder diagnosis.  The VA examiner found no evidence that the documented in service motor vehicle accident caused the Veteran any significant right shoulder injury or was more than an acute and transitory event with regard to the right shoulder or that it could have caused or be related to his current right shoulder strain.  

The Veteran was afforded another VA examination in January 2012.  The examiner diagnosed right shoulder strain.  The examiner opined that the Veteran's right shoulder strain is not caused by or a result of active duty or any service-connected disability.  The right shoulder strain is additionally not the result of aggravation of any of the Veteran's service-connected disabilities.  The examiner based his opinion on a review of the medical records, medical literature, and his clinical experience.  He found absolutely no evidence in service following the motor vehicle accident in 1987 that the Veteran sustained a chronic right shoulder problem and no evidence of any chronic right shoulder problems for many years following separation.  The examiner noted that none of the Veteran's service-connected conditions could cause or aggravate his right shoulder disability.  Therefore, a nexus could not be made.  

The Board again notes that the Veteran does not possess any medical expertise and therefore his lay opinion is of less probative value than the VA examiner.  The Veteran is competent to discuss the symptoms of his right shoulder strain, such as pain.  He is not competent however to provide a diagnosis of a right shoulder disability or to determine the etiology of any right shoulder disability.  The record fails to show any competent evidence linking the Veteran's right shoulder strain to service or to a service-connected disability.  Accordingly, service connection for a right shoulder disability is denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection - Cervical Spine Disability

The Veteran contends that he has a cervical spine disability that is causally or etiologically related to his October 1987 motor vehicle accident during service. 

Service treatment records show complaints of neck pain after the October 1987 motor vehicle accident.  The examiner at the time did not provide a diagnosis of a neck disability.  X-rays of the cervical spine were negative.  The remainder of service treatment records are silent for complaints of neck pain.  

In March 2010, the Veteran attended a VA examination of the cervical spine.  At that time, the Veteran reported a cervical spine injury with onset in 1987.  He claimed it began doing fast rope deployments and also from a motor vehicle accident.  The examiner performed a thorough physical examination and diagnosed a cervical spine strain, noting that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  The examiner noted that he would have to resort to mere speculation to opine whether or not the Veteran's claimed cervical spine injury is related to his injury in service.  The examiner noted no current objective evidence that the in-service cervical spine injury was more than an acute and transitory event.  He also found no evidence that it was related to a current cervical spine strain.  

The Veteran was afforded a new VA examination in January 2012.  The examiner noted a diagnosis of cervical strain.  The Veteran's cervical spine was injured in service following a motor vehicle accident.  The Veteran reported a problem with the neck since then.  The Veteran acknowledged that he has not sought medical attention for this problem since service.  The examiner opined that the Veteran's cervical spine disability is not caused by or a result of active duty or any service-connected disability.  The cervical spine disability is not the result of aggravation by any of the Veteran's service-connected disabilities.  The examiner based his opinion on the medical records, medical literature, and his clinical experience.  He found absolutely no evidence of a chronic cervical spine condition in service or for many years following separation.  A chronic condition since service cannot be established and a nexus cannot be made.  Additionally, the examiner noted that none of the Veteran's service-connected disabilities would have caused or aggravated his cervical spine disability.  

While the Veteran alleges that his current cervical spine disability is due to his injury during service, the Veteran again has not demonstrated that he has expertise in medical matters.  Here, although the Veteran is certainly competent to testify as to symptoms, the question as to the etiology of his cervical spine disability is a matter requiring medical expertise to determine.  Thus, on this point, the Board finds the medical evidence of record to be more probative than the Veteran's lay assertion as to the cause of his cervical spine disability.  

No medical evidence of record relates the Veteran's cervical spine disability to his injury in service.  The Board finds the opinion of the January 2012 examiner most probative.  The examiner was fully informed of the pertinent factual premises of the case and addressed the Veteran's lay assertions.  Additionally, he provided a fully articulated opinion that included a reasoned analysis.  Therefore, the Board finds that the examiner's opinion is of more probative value than the Veteran's lay assertions.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a cervical spine disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Bilateral Wrist Disability

The Veteran contends that he has a bilateral wrist disability that is causally or etiologically related to service.  Service treatment records show that the Veteran reported right wrist pain and swelling in July 1989.  The wrist was found to be radiographically normal.  The remainder of service treatment records are silent regarding a wrist disability. 

Post-service, the Veteran was afforded a VA examination in March 2010.  The Veteran reported right wrist pain since his injury in July 1989.  The examiner diagnosed right wrist mild degenerative joint disease.  The examiner found that he could not provide an opinion without resorting to mere speculation.  The examiner acknowledged a July 1989 injury, but noted that the X-rays were negative and the service treatment records were otherwise silent.  He noted no current objective evidence that the documented in service right wrist injury was more than an acute and transitory event or that it could have caused or be related to his current right wrist mild degenerative joint disease.  

A May 2011 VA treatment records showed chronic right wrist pain.  X-rays showed osteopenia or possible minimal erosion of ulnar styloid process.  

The Veteran was afforded an additional VA examination in January 2012.  The examiner diagnosed osteopenia of the right wrist and wrist strain.  The examiner opined that the Veteran's right wrist disability is not caused by or a result of active duty or any service-connected disability.  The right wrist disability was not the result of aggravation by his service-connected disabilities.  The examiner based his opinion on a review of the medical records, medical literature, and his own clinical experience.  He noted absolutely no evidence of a chronic right wrist disability in service or for many years following separation.  A chronic condition from service cannot be established and a nexus cannot be made.  

The Board again notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of probative value.  He is competent to report his symptoms, but his assertions that his current degenerative joint disease of the right wrist is related to service is contradicted by the medical reports from service and the ensuing years, as described above.  Contemporaneously recorded documents are considered to be a more accurate reflection of the Veteran's condition at that time, than a history he provides decades later.  The Board notes that the Veteran's x-rays were negative in service and that the remainder of the service treatment records does not show a wrist disability.  Therefore, those records are accorded more probative value.  The Board is thus left with a record that fails to show a right wrist disability that is causally or etiologically related to service.  In view of this, service connection for a right wrist disability has not been presented. 

The record is silent regarding any left wrist disability.  The examiner in January 2012 specifically noted a normal left wrist examination.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left wrist disability.  

As the preponderance of the evidence is against the claim of service connection for a bilateral wrist disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection - Bilateral Knee Disability

Service treatment records note complaints of a swollen knee in June 1988.  The Veteran was diagnosed with chondromalacia of the left knee.  Service treatment records also show right knee tendonitis and chondromalacia in January 1989.  The remainder of service treatment records are silent regarding any complaints, treatment or diagnosis of a knee disability.  

The Veteran does not currently have a right knee disability.  A December 2007 VA examination noted the Veteran's right knee tendonitis was resolved with no residuals per X-rays or physical examination.  A January 2012 VA examination noted a normal right knee as well.  

Again, the Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability

The Board notes that the Veteran did not have any post-service complaints of a left knee disability until a motor vehicle accident in 2006.  In December 2007, the Veteran required surgery for a torn ligament.  In August 2009, the Veteran was in another motor vehicle collision.  He reported to the emergency department with complaints of road rash.  The report notes that ortho will need to be consulted for what appears to be open fracture of the left knee.    

The Veteran was afforded a VA examination in March 2010.  The examiner noted that he could not provide a nexus opinion without resorting to mere speculation.  

The Veteran was afforded another VA examination in January 2012.  The examiner diagnosed residuals status post left knee ACL and PCL reconstruction.  The examiner opined that the Veteran's left knee disability was not caused by or a result of active duty or any service connected disability.  The examiner based his opinion on a review of the medical records, medical literature, and his clinical experience.  He found no evidence of a chronic left knee problem following the June 1988 note and no evidence of any chronic condition for years following separation.  He noted that it is clear the Veteran's present knee disability is the result of the motorcycle accident in 2007.  A nexus cannot be made to service.  

The Veteran contends that his current left knee disability is causally related to service.  However, the Board again notes that he is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of probative value.  The Board is thus left with a record that includes evidence of an intermediary event that caused significant injury to the Veteran's left knee, as well as a negative nexus opinion and no favorable medical opinions.

The VA examiner thoroughly addressed the Veteran's history and complaints and performed a thorough physical examination prior to providing his opinion.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for a knee disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for microhematuria is denied.

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for a right ear disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



REMAND

The Board finds that further development is necessary before a decision on the merits can be made regarding entitlement to service connection for a left ankle disability and for pes planus.  

In August 1987, the Veteran stepped in a hole while running and twisted his left ankle.  Post-service, the Veteran reported a history of pain in the ankle joint in December 2008 and complained of pain in the joint involving the ankle in July 2009.  The VA examiner in March 2010 diagnosed left ankle sprain but did not provide a nexus opinion without speculation.  In January 2012, the VA examiner did not provide a nexus opinion as he found the left ankle to be clinically normal.  

Although the Veteran did not have a diagnosis at the time of the January 2012 examination, he did have a diagnosis of left ankle strain during the course of this appeal.  Therefore, the VA examiner must provide a nexus opinion regarding the diagnosed left ankle strain or provide a rationale as to why that diagnosis was inappropriately assigned.       

The Board acknowledges that the Veteran's pes planus pre-existed the Veteran's active service.  The Board also notes that a separation examination is not of record.  

During the hearing, the Veteran asserted that his pes planus worsened during service.  He asserted that he had no foot complaints prior to service, but due to ill-fitting boots in service his pes planus worsened and caused pain.  The service treatment records contain evidence of complaints of foot pain in April 1987, May 1987, and January 1988.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted the lack of aggravation of other foot disabilities by the pes planus, but at no point addressed whether the Veteran's pes planus was aggravated, that is, permanently worsened, during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims file any outstanding VA treatment records for his asserted disabilities.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  After associating all pertinent outstanding records with the claims file, the RO/AMC shall return the file to the January 2012 VA examiner to provide an addendum opinion.  Should the examiner be unavailable, please obtain a medical opinion from another appropriate examiner.  A new VA examination is not necessary unless requested by the VA examiner providing the addendum opinion.  

The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such shall be reflected in the completed examination report. 

The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's left ankle strain, diagnosed by the VA examiner in March 2010, is causally or etiologically related to service?  The examiner should address the March 2010 physical findings as well as the Veteran's injury in service.  Should the examiner determine that the VA examiner inaccurately diagnosed the left ankle strain in March 2010, the examiner should provide a clear and significant rationale for that determination.

b.)  Is it at least as likely as not that the Veteran's pes planus disability was aggravated (permanently worsened) by service, to include by the Veteran's required boots?  The examiner should address the Veteran's complaints of foot pain in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for all findings and conclusions.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


